PER CURIAM:
This is an appeal from a judgment based on a jury verdict against the defendants-appellants for attorney’s fees on account and in quantum meruit for a total of $20,916.40. We affirm.
This appeal would be subject to dismissal under Rule 84.04 for the following reasons: (1) Appellants’ jurisdictional statement failed to set forth sufficient factual data to demonstrate the applicability of the particular provision of the Constitution whereon jurisdiction was sought to be predicated, Estate of DeGraff, 560 S.W.2d 342 (Mo.App.1977); (2) appellants’ statement of facts merely set forth a digest of pleadings and testimony of each witness, Swope v. Emerson Electric Manufacturing Co., 303 S.W.2d 35 (Mo.1957) certiorari denied 355 U.S. 894, 78 S.Ct. 268, 2 L.Ed.2d 192 (1957); (3) appellants’ points relied on I and IV failed to state wherein and why the rulings of the court were erroneous, Thummel v. King, 570 S.W.2d 679 (Mo. banc 1978).
We have examined this appeal on the merits. We have reviewed the pleadings and the trial transcript and find there was sufficient evidence to support the jury’s verdict. We have examined the instructions. No error of law appears and an extended opinion would have no prece-dential value.
The judgment is affirmed in accordance with Rule 84.16(b).
All concur.